UNITED STATES DISTRICT COURT gg
SOUTHERN DISTRICT OF CALIFORNIA v 2019
CLERK, U.S. DISTRICT COURT

By Lal DEBUTY
Case No. 19¢cF20T3-AJB rw :

Plaintiff,
VS.
JAVIER PARRA-ARREDONDO (01) JUDGMENT OF DISMISSAL
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

__ Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
Vacated, and

_ an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

_ the Court has dismissed the case for unnecessary delay; or
_X_ the Court has granted the motion of the Government for dismissal, without prejudice; or

_. the Court has granted the motion of the defendant for a judgment of acquittal; or
_ a jury has been waived, and the Court has found the defendant not guilty; or

_.__ the jury has returned its verdict, finding the defendant not guilty;
_X ofthe offense(s) as charged in the Information:

8:1326(a),(b) - Removed Alien Found in the United States (Felony)

 

IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: 7/3/2019 Ch) eet Ke.

_Mon. Anthony J. Bagtaéglia
United States District Judge
